

117 S1923 IS: Walter Reed Injury Recovery (WIRe) Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1923IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Cotton (for himself, Ms. Collins, Mrs. Gillibrand, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to provide to employees of the United States Government and their family members timely access to Walter Reed National Military Medical Center for medical assessment of anomalous health conditions.1.Short titleThis Act may be cited as the Walter Reed Injury Recovery (WIRe) Act of 2021.2.Access by United States Government employees and their family members to certain facilities of Department of Defense for assessment and treatment of anomalous health conditions(a)AssessmentThe Secretary of Defense shall provide to employees of the United States Government and their family members who the Secretary determines are experiencing symptoms of certain anomalous health conditions, as defined by the Secretary for purposes of this section, timely access to Walter Reed National Military Medical Center for medical assessment.(b)TreatmentWith respect to an individual described in subsection (a) diagnosed with an anomalous health condition or a related affliction, whether diagnosed under an assessment under subsection (a) or otherwise, the Secretary shall furnish to the individual treatment for the injury or affliction, subject to space availability, at the National Intrepid Center of Excellence at Walter Reed National Military Medical Center.(c)Development of processThe Secretary of Defense, in consultation with the heads of such Federal agencies as the Secretary considers appropriate, shall develop a process to ensure that employees from those agencies and their family members are afforded timely access to Walter Reed National Military Medical Center pursuant to subsection (a) by not later than 60 days after the date of the enactment of this Act. 